Citation Nr: 1730663	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-09 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right (major) wrist De Quervains disease.

2.  Entitlement to an evaluation in excess of 10 percent for left (minor) wrist De Quervains disease.

3.  Entitlement to an initial evaluation in excess of 10 percent for right (major) carpal tunnel syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent for left (minor) carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 and August 2016 by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

In October 2014, the Board remanded this matter for additional evidentiary development.

The RO's August 2016 rating decision granted service connection and assigned separate 10 percent initial evaluations for right and left carpal tunnel syndrome, secondary to the Veteran's bilateral wrist De Quervains disease, effective April       12, 2010.  The Appeals Management Office added those issues to the appeal. 

The Board notes there is an additional issue on appeal that the Veteran has perfected, but the scheduling of a requested hearing is pending.  This issue will be the subject of a later Board decision as appropriate.

For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for his bilateral wrist De Quervains disease and bilateral carpal tunnel syndrome.

A substantial amount of additional pertinent evidence has been received, including May 2017 VA examinations of the wrist and peripheral nerves, since the issues on appeal were last adjudicated in an August 2016 Supplemental Statement of the Case (SSOC), but no additional SSOC was prepared.  Under these circumstances, the AOJ must readjudicate the issues on appeal giving consideration to all evidence currently of record.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his 
bilateral wrist De Quervains disease and bilateral carpal tunnel syndrome.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of the records already contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above,      the claims on appeal must be adjudicated.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran.  After providing an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




